DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26, 30-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin (US 20060156189) in view of Fujita et al (US 20060248381, hereafter Fujita).
As to claim 22, Tomlin discloses a memory module (fig. 2), comprising: 
a substrate (par. 7 “a silicon substrate”); 
multiple integrated circuit (IC) memory chips disposed on the substrate (par. 38 “one or more integrated circuit chips 49”), ones of the multiple IC memory chips including an array of storage cells; 
transfer circuitry (fig. 3) responsive to a transfer command (par. 42 “on-chip copy operation”), to perform an on-chip transfer of data from a first portion of the array of storage cells (fig. 4-5 “first location”) to a second portion of the array of storage cells (“second location”). 
Tomlin does not disclose wherein the transfer circuitry, in response to an interrupt command, is to pause the on-chip transfer of data involving the first portion of the array of storage cells and the second portion of the array of storage cells, and to carry out an unrelated memory access operation involving at least the first portion of the array of storage cells or the second portion of the array of storage cells. In the same field of arts (data storage), Fujita discloses a copy instruction from a host, a session in which entire or partial data of a primary volume of a first device in transferred to a second device based on session information (abstract). In one embodiment, Fujita further discloses a memory module comprising:
an array of storages (fig. 3 volume 26, 28);
command interface circuitry (fig. 4, adapter 48-2, CPU 49) to receive an internal transfer command (fig. 17A, remote copy start command);
transfer logic coupled to the command interface circuitry (control module 50-1), the transfer logic responsive to the internal transfer command, to read data from a first portion of the array
of storages (fig. 17A, $102), and write the transfer data to a second portion of the array of storages (S202); and
wherein the transfer logic, in response to the command interface circuitry receiving an interrupt
command (S3), is to pause the internal transfer operation involving the first portion of the array of storages and the second portion of the array of storages (S3, S5, “issue forcible stop command”), and to carry out an unrelated memory access operation involving at least the first portion of the array
of storages or the second portion of the array of storages (S104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomlin and Fujita, by including configuring the transfer circuitry, in response to an interrupt command, to pause the on-chip transfer of data involving the first portion of the array of storage cells and the second portion of the array of storage cells, and to carry out an unrelated memory access operation involving at least the first portion of the array of storage cells or the second portion of the array of storage cells. The motivation is to save labor and time of data transferring in the system (par. 7).
As to claim 23, Tomlin/Fujita discloses the memory module of claim 22, wherein ones of the multiple IC memory chips further comprise: 
mode register storage (Tomlin par. 37 “status data of the memory flash memory such as READY/BUSY OR PASS/FAIL; Fujita, fig. 3, session information 46) for storing configuration settings associated with the on-chip transfer of data (fig. 9).
As to claim 24, Tomlin/Fujita discloses the memory module of claim 23, wherein for ones of the multiple IC memory chips: 
the mode register storage includes fields to store configuration setting values for at least one from the group comprising transfer mode, start transfer, interrupt transfer, abort transfer, transfer size, and stride (Fujita, par 57, 59, 67-68).
As to claim 26, Tomlin/Fujita discloses the memory module of claim 22, wherein for ones of the multiple IC memory chips: 
the transfer circuitry, in response to an abort command, terminates the on-chip transfer of data (Fujita, fig. 7, “terminate remote copy”).
As to claims 30-31, 34, all the same elements of claim 22-23, 26 are listed but in a method form.  Therefore, the supporting rationale of the rejection to claims 22-23, 26 applies equally as well to claims 30-31, 34.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlin in view of Fujita and further in view of Kwon et al (US 8788741, hereafter Kwon).
As to claim 25, Tomlin/Fujita discloses the memory module of claim 22, but does not disclose wherein for ones of the multiple IC memory chips: 
the first portion of the array of storage cells comprises a first bank; and 
the second portion of the array of storage cells comprises a second bank (instead Fujita discloses copying data between to storage).
In the same field of arts (data transfer), Kwon discloses a semiconductor device comprises a first memory and a processor configure to copy a program code from the first to a second memory after a solder reflow process (abstract). In one embodiment, Kwon further discloses a first memory bank and a second memory bank are disposed on a substrate (col 8 lns 54-55) wherein a copy operation is performed between the first bank and the second bank (col 8 lns 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomlin/Fujita and Kwon, by comprising the first portion of the array of storage cells as a first bank and the second portion of the array of storage cells as a second bank.
The motivation is to improve the reliability of the system (col. 1 lns 30-35).
Claims 28-29, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin in view of Fujita and further in view of Sugure et al (US 20040107337, hereafter Sugure).
As to claim 28, Tomlin/Fujita discloses the memory module of claim 22, but does not disclose wherein ones of the multiple IC memory chips further comprise: 
state register storage; and 
wherein the transfer circuitry, in response to the interrupt command, is to load information indicating a most recent state of the on-chip transfer of data, as stored information, to the state register storage.
In the same field of arts (data transfer), Sugure discloses a method to prevent a data processor from undesirable operation (abstract). In one embodiment, Sugure discloses a device further comprising: state register storage (fig. 11 OS internal table) and
wherein a transfer logic (fig. 10), in response to a command interface circuitry (“interrupt exception handling”) receiving the interrupt command (par. 70 ”interrupt”), is to load information indicating a most recent state of the internal transfer operation to the state register storage (“save task a register set in OS internal table”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomlin/Fujita and Sugure, by configuring state register storage wherein the transfer logic, in response to the command interface circuitry receiving the interrupt command, to load information indicating a most recent state of the internal transfer operation to the state register storage. The motivation is to improve the reliability and efficiency of the system (par. 1).
As to claim 29, Tomlin/Fujita discloses the memory module of claim 28, wherein for ones of the multiple IC memory chips:
the transfer circuitry, in response to a restore command, is to read the stored information from the state register storage and resume the on-chip transfer of data (Fujita, fig. 17C S9, Sugure, fig. 10 S4). 
As to claims 32-33, all the same elements of claim 29 are listed but in a method form.  Therefore, the supporting rationale of the rejection to claims 32-33 applies equally as well to claim 29.
Claims 36-37, and 40 are rejected under 35 U.S.C. 103 as being obvious over Tomlin in view of Fujita.
As to claim 36, all the same elements of claim 22 are listed but not with an array of DRAM storage cells (instead Tomlin discloses the array of EEPROM storage cells).  However, DRAM storage cells would have been well-known to one of ordinary skill in the art at the invention time. In contrast with SRAM (non-volatile) which is more expensive and low capacity, DRAM (volatile) is widely used in electronics where low cost and high capacity memory is required (see attached evidence). Therefore, the Examiner takes official notice that using an array of DRAM storage cells would reduce the cost and improve the capacity of the memory system.
As to claims 37, 40, all the same elements of claims 23, 26 are listed.  Therefore, the supporting rationale of the rejection to claims 23, 26 applies equally as well to claims 37, 40.
Claims 38-39 are rejected under 35 U.S.C. 103 as being obvious over Tomlin in view of Fujita and further in view of Sugure.
As to claims 38-39, all the same elements of claims 28-29 are listed. Therefore, the supporting rationale of the rejection to claims 28-29 applies equally as well to claims 38-39. Fujita/Tomlin/Sugure does not disclose an array of DRAM storage cells (instead Tomlin discloses the array of EEPROM storage cells).  However, DRAM storage cells would have been well-known to one of ordinary skill in the art at the invention time. In contrast with SRAM (non-volatile) which is more expensive and low capacity, DRAM (volatile) is widely used in electronics where low cost and high capacity memory is required (see attached evidence). Therefore, the Examiner takes official notice that using an array of DRAM storage cells would reduce the cost and improve the capacity of the memory system.
 Claim 41, are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin in view of Fujita and further in view of Bains et al (US 20160028395, hereafter Bains).
As to claim 41, Tomlin/Fujita discloses the DRAM module of claim 36, but does not disclose the limitations in claim 41. In the same field of arts (memory), Bains discloses a memory system including a multiple memory devices organized as multiple ranks of memory (abstract). In one embodiment, Bains further discloses the memory devices is multiple DRAM memory devices (par. 24) which are organized into multiple ranks par. 20 and wherein ones of the multiple ranks share a common data bus path and are responsive to a dedicated chip select signal (par 10 “share a data bus”, “chip select”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomlin/Fujita and Bains in order to reduce the cost and the power consumption of the system (par. 5).


Allowable Subject Matter
Claims 27, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/               Examiner, Art Unit 2184                                                                                                                                                                                         


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184